Name: Decision of the EEA Joint Committee No 137/1999 of 5 November 1999 amending Annex I (Veterinary and phytosanitary matters) to the EEA Agreement
 Type: Decision
 Subject Matter: tariff policy;  fisheries;  marketing;  health;  trade
 Date Published: 2001-01-18

 Avis juridique important|22001D0118(12)Decision of the EEA Joint Committee No 137/1999 of 5 November 1999 amending Annex I (Veterinary and phytosanitary matters) to the EEA Agreement Official Journal L 015 , 18/01/2001 P. 0024 - 0025Decision of the EEA Joint CommitteeNo 137/1999of 5 November 1999amending Annex I (Veterinary and phytosanitary matters) to the EEA AgreementTHE EEA JOINT COMMITTEE,Having regard to the Agreement on the European Economic Area, as adjusted by the Protocol adjusting the Agreement on the European Economic Area, hereinafter referred to as "the Agreement", and in particular Article 98 thereof,Whereas:(1) Annex I to the Agreement was amended by Decision No 76/1999 of the EEA Joint Committee of 25 June 1999(1).(2) Commission Decision 98/571/EC of 12 October 1998 amending Decision 97/20/EC establishing the list of third countries fulfilling the equivalence conditions for the production and placing on the market of bivalve molluscs, echinoderms, tunicates and marine gastropods(2), is to be incorporated into the Agreement.(3) Commission Decision 98/573/EC of 12 October 1998 amending Decision 97/296/EC drawing up the list of third countries from which the import of fishery products is authorised for human consumption(3), is to be incorporated into the Agreement.(4) Commission Decision 98/711/EC of 24 November 1998 amending Decision 97/296/EC drawing up the list of third countries from which the imports of fishery products is authorised for human consumption(4), is to be incorporated into the Agreement.(5) Commission Decision 98/739/EC of 14 December 1998 amending Decision 95/328/EC establishing health certification for fishery products from third countries which are not yet covered by a specific decision(5), is to be incorporated into the Agreement.(6) Commission Decision 98/740/EC of 14 December 1998 amending Decision 96/333/EC establishing health certification of live bivalve molluscs, echinoderms, tunicates and marine gastropods from third countries which are not covered by a specific decision(6), is to be incorporated into the Agreement.(7) This Decision is not to apply to Liechtenstein,HAS DECIDED AS FOLLOWS:Article 1The following indent shall be added in point 142 (Commission Decision 97/20/EC) in Part 8.2 of Chapter I of Annex I to the Agreement:"- 398 D 0571: Commission Decision 98/571/EC (OJ L 277, 14.10.1998, p. 42)."Article 2The following indents shall be added in point 1 (Commission Decision 97/296/EC) in Part 8.3.3 of Chapter I of Annex I to the Agreement:"- 398 D 0573: Commission Decision 98/573/EC (OJ L 277, 14.10.1998, p. 49),- 398 D 0711: Commission Decision 98/711/EC (OJ L 337, 12.12.1998, p. 58)."Article 3The following indent shall be added in point 107 (Commission Decision 95/328/EC) in Part 8.2 of Chapter I of Annex I to the Agreement:"- 398 D 0739: Commission Decision 98/739/EC (OJ L 354, 30.12.1998, p. 64)."Article 4The following indent shall be added in point 124 (Commission Decision 96/333/EC) in Part 8.2 of Chapter I of Annex I to the Agreement:"- 398 D 0740: Commission Decision 98/740/EC (OJ L 354, 30.12.1998, p. 65)."Article 5The texts of Decisions 98/571/EC, 98/573/EC, 98/711/EC, 98/739/EC and 98/740/EC in the Icelandic and Norwegian languages, which are annexed to the respective language versions of this Decision, are authentic.Article 6This Decision shall enter into force on 6 November 1999, provided that all the notifications under Article 103(1) of the Agreement have been made to the EEA Joint Committee.Article 7This Decision shall be published in the EEA section of, and in the EEA Supplement to, the Official Journal of the European Communities.Done at Brussels, 5 November 1999.For the EEA Joint CommitteeThe PresidentN. v. Liechtenstein(1) OJ L 296, 23.11.2000, p. 1.(2) OJ L 277, 14.10.1998, p. 42.(3) OJ L 277, 14.10.1998, p. 49.(4) OJ L 337, 12.12.1998, p. 58.(5) OJ L 354, 30.12.1998, p. 64.(6) OJ L 354, 30.12.1998, p. 65.